COURT OF APPEALS
SECOND 
DISTRICT OF TEXAS
FORT 
WORTH
 
NO. 2-04-281-CR
 
 
FRED 
DOUGLAS SUTHERLAND                                               APPELLANT
 
V.
 
THE 
STATE OF TEXAS                                                                  STATE
 
 
------------
 
FROM 
THE 213TH DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Fred 
Douglas Sutherland appeals the trial court’s denial of his motion for DNA 
testing.  In a single point, appellant contends that the trial court may 
have improperly considered his guilty plea and admission of sexual misconduct in 
denying the motion.  See Tex. 
Code Crim. Proc. Ann. art. 64.03(b) (Vernon Supp. 2004-05) (providing 
that convicting court is prohibited from finding that identity was not an issue 
in case solely on basis of defendant’s guilty plea).  There is no 
evidence in the record to support this contention.  Rather, the trial court 
denied appellant’s motion because no evidence existed in a condition making 
DNA testing possible.  See id. art. 64.03(a)(1)(A)(i).  We 
overrule appellant’s point and affirm the trial court’s judgment.
  
                                                                  PER 
CURIAM
  
PANEL F:   CAYCE, 
C.J.; LIVINGSTON and HOLMAN, JJ.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
January 27, 2005

 
NOTES
1.  
See Tex. R. App. P. 47.4.